UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4711


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RADRECUS DE MARIO YOUNG,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:18-cr-00177-HMH-1)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Justin William
Holloway, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Radrecus De Mario Young appeals his convictions and the 102-month sentence

imposed following his guilty plea to three counts of possession with intent to distribute

controlled substances, possession of a firearm in furtherance of a drug trafficking offense,

and possession of a firearm by a convicted felon. Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), addressing whether Young’s sentence is

reasonable, but conceding there are no meritorious issues for appeal. Young was advised

of his right to file a pro se supplemental brief but has not done so. The Government has

moved to dismiss the appeal as barred by Young’s waiver of the right to appeal included

in the plea agreement. We grant the motion and dismiss the appeal.

       We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). We generally will enforce a waiver “if the record

establishes that the waiver is valid and that the issue being appealed is within the scope of

the waiver.” United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal

quotation marks omitted).       A defendant’s waiver is valid if he “knowingly and

intelligently agreed to it.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010).

       Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Young knowingly and voluntarily waived his right to appeal

his convictions and sentence, except as to claims of ineffective assistance of counsel,

prosecutorial misconduct, or future changes in the law that affect his sentence. We

conclude that the waiver is valid and enforceable.



                                             2
      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal outside the scope of the waiver.         We

therefore grant the Government’s motion to dismiss the appeal. This court requires that

counsel inform Young, in writing, of the right to petition the Supreme Court of the

United States for further review. If Young requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may move in this court for

leave to withdraw from representation. Counsel’s motion must state that a copy thereof

was served on Young. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            DISMISSED




                                           3